PER CURIAM:
It was well within the province of the New York Courts to determine whether the prosecutor’s comments in summation, taken in the light of defense counsel’s argument and the careful and categorical instructions of the trial judge, were so prejudicial to the defendant as to require a new trial of the charges which resulted in his conviction for murder in Kings County in 1960. For the reasons given by Judge Bryan in his detailed and exhaustive opinion reported at 223 F.Supp. 938, S.D.N.Y. (1963) we are convinced that the defendant was not deprived of any Constitutional rights. Accordingly, we affirm the district court’s denial of petition for a writ of habeas corpus.
The mandate shall issue in five days.